Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 05/16/2022.  Presently claims 1-8 are pending. New claims 9-20 have been added.

Response to Arguments
Claim and Specification objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 05/16/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “that Berglund dispenses its electrically conductive additive on already ground coffee, not on roasted coffee beans to be ground. 
In response to this argument, the prior art of David (WO2019154679A1) is capable to process roasted coffee beans.
Accordingly, this argument is not persuasive.


Applicant argued that Bakke does not appear to use an electrically conductive additive, but rather employs an anti-static means 100 comprising a ring with discrete anti-static elements 101. Thus, Applicant submits that the combination of Bakke and Berglund cannot disclose, teach, or suggest the claimed: "wherein the moistening apparatus is configured to feed a predetermined amount of wetting substance to the roasted coffee beans to be ground". Applicant submits, for example, that Berglund literally states that its electrically conductive additive contacts the ground coffee and not the coffee beans in Berglund.”

Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “An antistatic roasted coffee bean grinder device” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an electrically conductive additive) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The prior art of David discloses an antistatic roasted coffee bean grinder device (pages 1-2).

Accordingly, this argument is not persuasive.

Applicant argued that “neither Bakke, Berglund, nor any proper combination of Bakke and Berglund appears to disclose, teach, or suggest the volatile substance sensor recited in claim 8. In contrast, Applicant submits that p. 10/11. 14-30 of Berglund, cited on page 10 of the First OA, discusses "sensor arrangements for measuring temperature and humidity", but does not discuss a volatile substance sensor”.
In response to this argument, the definition of volatile is easily evaporated at normal temperatures;
The prior art of David discloses sensor arrangements for measuring temperature and humidity;
So, two measurement of humidity at given temperature is giving the volatile reading;
Accordingly, this argument is not persuasive.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over David (WO2019154679A1) in view of Bakke (US20160192809A1).

Regarding claim 1, David discloses an antistatic roasted coffee bean grinder device (the device of David is capable to process any kind of bean), the device (pages 1-2), comprising: 
a grinding chamber (fig.1: the grinder chamber that contained the grinder (120)) (pages 5-6);
a grinder (fig.1: (120)) housed within the grinding chamber, 
an electronic command control unit (fig.1: (160));
a moistening apparatus (fig.1: (140)) configured to moisten roasted coffee beans to be ground (page 7 lines 6-18);
wherein the grinding chamber, which contains the grinders, has a first opening (fig.1: (110)) for introducing the roasted coffee beans to be ground between the grinders, and 
has a second opening (fig.1: (130)) for discharging a ground product, 
wherein moistening apparatus is configured to feed a predetermined amount of wetting substance to the roasted coffee beans to be ground, and 
wherein the amount of the wetting substance is dosed (fig.3: (1413)) according to an amount of the roasted coffee beans to be ground and of a moisture degree the roasted coffee beans to be ground.  

David does not explicitly disclose a pair of grinders, one on top of the other, housed within the grinding chamber, 
wherein one of the grinders is rotatable relative to the other grinder which is kept stationary, 
a support for at least the rotatable grinder, 
a drive member, connected to the support and configured to rotate the rotatable grinder.

Bakke teaches an antistatic roasted coffee bean grinder device (abstract, paragraphs 0040-0043 and 0048; and fig.1), comprising: 
a grinding chamber (fig.1: the grinder chamber that contained the grinding elements (3) and (4)), 
a pair of grinders (fig.1: (3) and (4)), one on top of the other, housed within the grinding chamber, 
wherein one of the grinders is rotatable (fig.1: (3)) relative to the other grinder which is kept stationary (fig.1: (4)), 
a support (fig.1: (31)) for at least the rotatable grinder, 
a drive member (fig.1: (8)), connected to the support and configured to rotate the rotatable grinder, 
an electronic control and command unit (paragraph 0062 and fig.6), 
said grinding chamber, which contains said grinders, having a first opening (fig.1: (2)) for introducing the roasted coffee beans to be ground between the grinders, and 
a second opening (fig.1: (5)) to discharging the ground product.
Both of the prior arts of David and Bakke are related to an antistatic roasted coffee bean grinder device;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of David to have a pair of grinders, one on top of the other, housed within the grinding chamber, wherein one of the grinders is rotatable relative to the other grinder which is kept stationary, a support for at least the rotatable grinder, and a drive member, connected to the support and configured to rotate the rotatable grinder as taught by Bakke, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, David discloses wherein the wetting substance is liquid and 
wherein the moistening apparatus comprises a reservoir (fig.3: (1412)) configured to contain an amount of the wetting liquid (page 9 line 1).  

Regarding claim 3, David discloses wherein the wetting substance is liquid,
Wherein the moistening apparatus comprises a reservoir (fig.3: (1412)) configured to contain an amount of the wetting liquid, wherein the wetting liquid is water (page 9 line 1).  

Regarding claim 4, David discloses wherein the moistening apparatus comprises a wetting liquid dispenser in the form of a drip feeder (page 8 last 4 lines).  

Regarding claim 5, David discloses wherein the moistening apparatus comprises a pump configured to feed liquid to the wetting liquid dispenser by drawing the liquid from the reservoir (page 8 lines 13-16).  

Regarding claim 6, David discloses a humidity sensor configured to sense humidity conditions of the surrounding environment, and 
configured to notify the electronic command and control unit of the sensed humidity conditions for controlling the moistening apparatus (page 10 lines 14-30).  

Regarding claim 7, David discloses a humidity sensor configured to sense humidity conditions of the roasted coffee beans to be ground, contained in the grinding chamber, and 
configured to for notify the electronic command and control of the sensed humidity conditions for controlling the moistening apparatus (page 10 lines 14-30).  

Regarding claim 8, David discloses a volatile substance sensor configured to sense volatile substances emitted by the roasted coffee beans to be ground, contained in the grinding chamber, and 
configured to for notify the electronic command and control of the sensed humidity conditions for controlling the moistening apparatus (page 10 lines 14-30: the prior art of David discloses sensor arrangements for measuring temperature and humidity; So, two measurement of humidity at given temperature is giving the volatile reading). 

Regarding claim 9, David discloses an antistatic roasted coffee bean grinder device (the device of David is capable to process any kind of bean), the device (pages 1-2), comprising: 
a grinding chamber (fig.1: the grinder chamber that contained the grinder (120)) (pages 5-6);
an electronic command control unit (fig.1: (160));
a moistening apparatus (fig.1: (140)) configured to moisten roasted coffee beans to be ground (page 7 lines 6-18);
wherein the grinding chamber, which contains the grinders, has a first opening (fig.1: (110)) for introducing the roasted coffee beans to be ground between the grinders, and 
has a second opening (fig.1: (130)) for discharging a ground product, 
wherein the moistening apparatus is configured to feed an amount of wetting substance to the roasted coffee beans to be ground (fig.3: (1413)), and 
wherein the amount of the wetting substance (fig.3: (1413)) fed to the roasted coffee beans to be ground depends on an amount of the roasted coffee beans to be ground and of a moisture degree of the roasted coffee beans to be ground.  

David does not explicitly disclose a rotatable grinder and a stationary grinder, both housed within the grinding chamber; 
a support for at least the rotatable grinder; 
a drive member, connected to the support and configured to rotate the rotatable grinder; 
Bakke teaches an antistatic roasted coffee bean grinder device (abstract, paragraphs 0040-0043 and 0048; and fig.1), comprising:
a grinding chamber (fig.1: the grinder chamber that contained the grinding elements (3) and (4)), 
a rotatable grinder (fig.1: (3)) and a stationary grinder (fig.1: (4)), both housed within the grinding chamber; 
a support (fig.1: (31)) for at least the rotatable grinder, 
a drive member (fig.1: (8)), connected to the support and configured to rotate the rotatable grinder, 
an electronic control and command unit (paragraph 0062 and fig.6), 
said grinding chamber, which contains said grinders, having a first opening (fig.1: (2)) for introducing the roasted coffee beans to be ground between the grinders, and 
a second opening (fig.1: (5)) to discharging the ground product.
Both of the prior arts of David and Bakke are related to an antistatic roasted coffee bean grinder device;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of David to have a rotatable grinder and a stationary grinder, both housed within the grinding chamber; a support for at least the rotatable grinder; and a drive member, connected to the support and configured to rotate the rotatable grinder, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 10, David discloses wherein the rotatable and stationary grinders have a horizontal orientation (page 5 lines 3-9).  

Regarding claim 11, David discloses wherein the rotatable and stationary grinders have a vertical orientation (page 5 lines 3-9).  

Regarding claim 12, David discloses wherein the moistening apparatus comprises a reservoir (fig.3: (1412)) (page 9 line 1).  

Regarding claim 13, David discloses wherein a capacity of the reservoir is greater than or equal to 15 milliliters (ml) and less than or equal to 100 ml.  
The applicant does not disclose any benefit for wherein a capacity the reservoir is greater than or equal to 15 milliliters (ml) and less than or equal to 100 ml;
Having a capacity of the reservoir is greater than or equal to 15 milliliters (ml) and less than or equal to 100 ml would have resulted from routine engineering practices and it therefore not patentable and would be obvious because there is no unexpected result;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select wherein a capacity the reservoir is greater than or equal to 15 milliliters (ml) and less than or equal to 100 ml, as a matter of routine engineering design choice.

Regarding claim 14, David discloses wherein the amount of the wetting substance fed to the roasted coffee beans to be ground is controlled by the electronic command and control unit (fig.1: (160)).

Regarding claim 15, David discloses wherein the wetting substance is liquid (page 9 line 1).  

Regarding claim 16, David discloses wherein the wetting substance is water (page 9 line 1).  

Regarding claim 17, David discloses wherein the amount of the roasted coffee beans to be ground is determined by a weight of the roasted coffee beans to be ground (page 9 lines 25-31).  

Regarding claim 18, David discloses a humidity sensor configured to sense humidity conditions, in the grinding chamber, of the roasted coffee beans to be ground (page 10 lines 14-30).  

Regarding claim 19, David discloses a humidity sensor configured to sense humidity conditions of an environment outside of the grinding chamber (page 10 lines 14-30).  

Regarding claim 20, David disclose a volatile substance sensor configured to sense volatile substances, in the grinding chamber, emitted by the roasted coffee beans to be ground (page 10 lines 14-30: the prior art of David discloses sensor arrangements for measuring temperature and humidity; So, two measurement of humidity at given temperature is giving the volatile reading). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725